Citation Nr: 1507510	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  05-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for disability of the cervical spine, including as secondary to service-connected disabilities of the right hip and right knee. 

2.  Entitlement to service connection for disability of the lumbar spine, also including as secondary to the service-connected disabilities of the right hip and right knee. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2009 decision, the Board denied these claims, and in response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In an April 2011 Memorandum Decision, the Court vacated the Board's decision denying these claims and remanded them to the Board for further proceedings consistent with the Court's Memorandum Decision.

In September 2011, to comply with this Court Order, the Board in turn remanded the claims to the Agency of Original Jurisdiction (AOJ) for a VA examination and medical opinion.  After the case was returned to the Board, in October 2012 the Board again denied the claim of entitlement to service connection for a cervical spine disability, including as secondary to service-connected disabilities of the right hip and right knee.  The Board instead again remanded the remaining claim of entitlement to service connection for the lumbar spine disability for still further development.  Thereafter, the Veteran again appealed the Board's decision to the Court, which again vacated the Board's decision insofar as it had denied service connection for a cervical spine disability.  The Court again remanded this claim to the Board, pursuant to an August 2013 Joint Motion for Partial Remand, and the Board then in turn referred this case for an independent medical expert (IME) opinion, which was provided in October 2014.  The Veteran and his representative received a copy of the opinion and were given the required time to submit additional evidence and/or argument in response to it, which the Veteran's representative did in an Informal Hearing Presentation (IHP) in December 2014.  So this claim is now ready for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The remaining claim of entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected disabilities of the right hip and right knee, is again being REMANDED to the AOJ.  However, the Board is going ahead and readjudicating the claim for a cervical spine disability also alleged to be secondary to these service-connected right hip and right knee disabilities.


FINDING OF FACT

It is at least as likely as not that the Veteran's cervical spine disability is at least partly related to his service-connected right knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his cervical spine disability is proximately due to, the result of, or aggravated by his service-connected right knee disability, in other words secondary to it.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Since the Board is granting the claim of entitlement to service connection for a cervical spine disability, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.

II.  Service connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran also may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2. Vet. App. 614, 618 (1992).

The basis of the Veteran's claim is that his cervical spine disability was caused or aggravated by his service-connected right hip and right knee disabilities.  

In reviewing the record, there are both positive and negative medical opinions addressing the Veteran's claim.

VA records in August 1999 document the Veteran's complaint of chronic knee pain radiating to the neck.  In February 2000, X-rays showed degenerative joint disease of the cervical spine.  In February 2001, there was a history of cervical fracture. 

On VA examination in June 2001, the Veteran complained that he has walked with an antalgic gait since his knee injury, and that he had developed neck pain. 

The positive medical opinions consist of reports in January 2004 and in July 2005, following a review of radiologic reports.  Dr. J.H. expressed the opinion that the Veteran's neck problems were secondary to and aggravated by the service-connected knee injury. 

In March 2004 and in July 2005, Dr. S.L.C. expressed the opinion that the Veteran's right knee pain led to chronic pain in the low back, which could cause muscular changes, resulting in neck pain and that the pain was secondary to and aggravated by the service-connected right knee injury and had been ongoing and continuing since the original knee injury in 1967. 

In December 2004, Dr. J.C. expressed the opinion that the Veteran's right knee disability caused the Veteran to alter his gait, which directly resulted in severe neck pain, which was secondary to and directly aggravated by the service-connected right knee injury.  This physician further noted that he was a pediatric hematologist and the case was well outside of his area of expertise.

The negative medical evidence includes a VA examination in January 2005, in which the Veteran complained of pain and stiffness in the cervical spine.  The examiner concluded that the pain in the cervical spine, which appeared to be degenerative in nature, was much more likely related to age than the right knee disability, which was most likely not caused by or the result of the knee disability. 

In December 2008, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert, Chief of Orthopedics at a VA Medical Center and Associate Consulting Professor of Surgery at Duke University Medical Center, was asked to address the etiology of the Veteran's cervical spine disability, to include whether there was evidence that the service-connected right hip and/ or right knee disabilities had caused or aggravated the cervical spine. 

After a review of the Veteran's records, the VHA expert expressed the opinion that there was no reasonable scientific or medical evidence to support a connection between the service-connected knee condition and the changes in the cervical spine.  The VHA expert concluded that it was not likely that the service-connected knee condition aggravated the spine problems based on a reasonable degree of medical certainty. 

In an addendum report, the VHA expert explained that the term "aggravation" was understood to mean a permanent increase in severity due to the service-connected disability, and in the Veteran's case, there was no reasonable scientific or medical evidence to support a connection between the service-connected knee bursitis and the degenerative condition and aggravation of the cervical spine as the condition was due to the natural progress of the nonservice-connected disease. 

In April 2011 the Court found that the December 2008 medical opinion was inadequate, on the basis that the opinion did not describe the Veteran's disability in sufficient detail and used the blanket statement "there is no reasonable scientific or medical evidence" to find that there was no relationship between the Veteran's neck and knee conditions, which the Court deemed vague.  

After the case was remanded by the Board in September 2011, on VA examination in October 2011, the diagnosis was degenerative joint disease of the cervical spine.  According to the VA examiner, the cervical degenerative joint disease was not caused by the service-connected right hip or right knee disabilities because there is no credible medical evidence of a link between altered gait and cervical degenerative joint disease.  The VA examiner stated that there was no objective evidence of aggravation of the nonservice-connected cervical spine degenerative joint disease because imaging studies since 2000 showed that the disease had remained stable.

In October 2012, the Board again denied the Veteran's claim.  In denying the claim the Board relied substantially on the December 2008 VHA opinion, noting that it was the most persuasive medical opinion of record.  In August 2013, pursuant to a joint motion for partial remand, the Court vacated the Board's October 2012 decision and remanded it back to the Board, finding that the Board had, in error, relied on a medical opinion, which the Court had already found inadequate.

In July 2014 the Board referred the case for an independent medical opinion, which was provided in October 2014.  The physician documented the Veteran's medical history including the conflicting medical opinions of record and determined that, based on a reasonable degree of medical certainty, the Veteran's knee injury did not in any way cause the degenerative changes in the neck, or aggravate the problem.  The physician indicated that there was no scientific evidence or any type of proof in the records that the Veteran's knee condition could have caused structural changes in the neck or even a pain syndrome.  The physician commented that one of the (favorable) opinions was from a pediatric hematologist, who stated that this was well out of their specialty.  The physician noted that the Veteran did not complain of neck pain until approximately 2000 and there were many years of wear and tear from being a male carrier and lifting heavy objects from service until February 2000, which is when the first finding of cervical degenerative disk disease was noted.  The physician further noted that the Veteran had a 30-year history of working at the U.S. Postal Service and had no limitations of activity based on his knee during that time.  The physician commented that the Veteran might have some type of pre-existing Sherman's disease from childhood causing wedging in his vertebrae, versus actual fractures in the cervical spine.

The Veteran's representative submitted an Informal Hearing Presentation in December 2014, in which the representative took issue with many aspects of the October 2014 opinion.  The representative noted that the physician appeared to believe that the Veteran suffered from Sherman's disease in childhood without citing to any evidence to support the conclusion.  The representative indicated that the opinion also only concentrated on whether the right knee disability caused or aggravated the cervical spine disability and failed to address the issue of whether the Veteran's service-connected right hip caused or aggravated the cervical spine disability.  Also, the representative asserted that while the physician in October 2014 indicated that the Veteran had worked as a mail carrier for 30 years, the Veteran had, in fact, only worked at the Post Office for eight years and he was a clerk, not a mail carrier.  The representative noted that while the physician in October 2014 had determined that the Veteran's cervical spine disability was related to heavy lifting over long periods of time, a physician, Dr. H., in March 1989 had noted that the Veteran's job did not really require kneeling, squatting, or heavy lifting.

In reviewing the medical opinions of record, the Board finds no reason to value the negative opinions over the positive opinions.  

Some of the positive medical opinions have little probative value.  For instance, the positive medical opinions from Dr. J.H. in January 2004 and July 2005 that the Veteran's neck problems were secondary to and aggravated by the service-connected knee injury, following a review of the radiologic reports, do not provide any rationale for the opinions, which undermines the probative value of these opinions.  Also, the opinions from Dr. S.L.C. in March 2004 and July 2005 that the Veteran's right knee pain led to chronic pain in the low back, which could cause muscular changes, resulting in neck pain, is somewhat speculative, which undermines the probative value of this opinion, as well.  

The most probative favorable opinion was provided in December 2004, by Dr. J. C, who expressed the opinion that the Veteran's right knee disability caused the Veteran to alter his gait, which directly resulted in severe neck pain, which was secondary to and directly aggravated by the service-connected right knee injury.  The physician evaluated the Veteran, reviewed the medical records pertaining to the Veteran's claim, and interviewed the Veteran to assess his symptoms.  The rationale for the opinion was that the Veteran's compensatory gait (an antalgic gait demonstrated by the Veteran because his "normal" gait engenders pain) was an attempt to alleviate pain by walking in a manner that spared the primary target of injury (the right knee).  The physician commented that as a result, the chronic right knee changes provided the nexus and common ground for hip, low back, and ultimately spinal involvement, secondary to the manifestations of the chondromalacia patella.  The physician further noted that any "age-related" or "metabolic" features of arthritis would only aggravate the scenario that was created by the right knee injury and its metamorphosis since it was sustained in 1967.  

As for the physician's expertise being in the field of pediatric hematology, VA regulation provides that competent medical evidence means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  While this physician may not be qualified through experience, given that his expertise is in an unrelated field, he would have had to go through education and training to become a physician, which would make the opinion competent medical evidence on that basis.  While the Court determined in Sklar v. Brown, 5 Vet. App. 140, that a medical opinion addressing a mental health disability provided by a physician with a specialty in arthritis and rheumatology had little weight, that case is distinguished from the one at hand in that the physician in Sklar also failed to discuss the symptoms upon which he based his opinion and did not provide a "definite" diagnosis.  See id at 146.  The physician in December 2004 did discuss the Veteran's symptoms and did provide a definite diagnosis after examining the Veteran, reviewing the Veteran's medical history, and taking note of the Veteran's subjective symptoms.  The probative value of the December 2004 opinion is high as the physician was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The most probative negative medical opinion is from the VA examination in October 2011, which was performed by a nurse practitioner.  After examining the Veteran, the nurse determined that the cervical degenerative joint disease was not caused by the service-connected right hip or right knee disabilities because there is no credible medical evidence of a link between altered gait and cervical degenerative joint disease.  The VA nurse further stated that there was no objective evidence of aggravation of the nonservice-connected cervical spine degenerative joint disease because imaging studies since 2000 showed that the disease had remained stable.  Similar to the physician in December 2004, the VA nurse examined the Veteran, provided a fully articulated rationale and supported the opinion with reasoned analysis.  See id.  While the nurse determined that there was no credible medical evidence of a link between the altered gait and cervical spine degenerative joint disease, the nurse did not address the December 2004 medical opinion relating the Veteran's altered gait to his cervical spine disability.  Therefore, while the October 2011 opinion is the most probative of the opinions that are not favorable to the Veteran's claim, it appears that the nurse was not fully-informed of the Veteran's medical history, which significantly undermines the probative value of this opinion.  Id.  

As for the other negative medical opinions of record, the VA examination in January 2005 concluded that the pain in the cervical spine, which appeared to be degenerative in nature, was much more likely related to age than the right knee disability, which was most likely not caused by or the result of the knee disability.  However, the examiner did not address the issue of aggravation, or address whether the service-connected right hip disability had caused or aggravated the cervical spine disability.  Therefore, this opinion did not address all the issues at hand. 

The VHA opinion in December 2008 was determined by the Court in April 2011 to be inadequate on the basis that the opinion did not describe the Veteran's disability in sufficient detail and used the blanket statement "there is no reasonable scientific or medical evidence" to find that there was no relationship between the Veteran's neck and knee conditions, which the Court deemed vague.  

Finally, the opinion provided in October 2014 is incomplete as the physician did not address whether the Veteran's service-connected right hip had caused or aggravated the cervical spine disability.  As noted by the Veteran's representative, the October 2014 physician also was not fully informed of the Veteran's medical history, as the physician, in error, noted that the Veteran had worked for the Postal Service for 30 years; when according to his representative he only worked for the Postal Service for eight years and was not a mail carrier (and thus was not subject to the strenuous lifting of a mail carrier).  Social Security records include a December 2002 Administrative Law Judge decision, which notes that the Veteran had past relevant work as a warehouseman, cook, lobby assistant (cleaner-restaurant), bagger/stocker, and mail processor.  The March 1989 treatment record from Dr. H. confirms, as the Veteran's representative points out, that the Veteran's job did not really require kneeling, squatting, or heavy lifting.  Also, the Board agrees that the comments on the Veteran possibly having a pre-existing Sherman's disease from childhood causing wedging in his vertebrae is speculative, at best.  Therefore, the October 2014 opinion does not have high probative value.  

Thus, after evaluating all of the medical opinions of record, the Board assigns the highest probative value to the favorable opinion provided in December 2004, as the physician was fully informed of the Veteran's medical history, examined the Veteran, considered the Veteran's history of symptoms in his knee and the cervical spine, and provided a rationale based on reasoned analysis, as well as the Veteran's complaints.  The Board finds no reason to doubt the credibility of the Veteran's statements.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is credible supporting evidence of the occurrence of cervical spine disability as a result of the Veteran's right knee disability, and a medical opinion relating the cervical spine disability to the right knee disability, the Board concludes that the evidence supports the grant of service connection for a cervical spine disability related to the right knee disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a cervical spine injuries, secondary to the right knee disability is granted.


ORDER

Entitlement to service connection for a disability of the cervical spine to include as secondary to service-connected disability of the right knee is granted.


REMAND

The Board remanded the Veteran's service connection claim for a lumbar spine disability in October 2012.  At that time the Board noted that in its Memorandum Decision in April 2011, citing Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court noted that in addition to degenerative joint disease of the lumbar spine the record contained evidence of mechanical back pain, lumbago, and muscle strain, which had not been adjudicated. 

In its remand in September 2011, the Board requested an opinion as to whether the Veteran's osteoporosis, mechanical low back pain, lumbago, and muscle strain were related to service or a service-connected disability. 

On VA examination in October 2011, the VA examiner did address osteoporosis, but not mechanical low back pain, lumbago, or muscle strain of the lumbar spine.

The case was remanded by the Board in October 2012 so that the claim could be readjudicated with consideration of the Veteran's lumbar spine disability to include osteoporosis, mechanical low back pain, lumbago, or muscle strain.  The RO has not had the opportunity to conduct the development requested in the Board's October 2012 remand, given the Court's most recent remand of the service connection claim for the cervical spine disability in August 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim of service connection, including secondary service connection, for osteoporosis, mechanical low back pain, lumbago, or muscle strain of the lumbar spine. 

2.  After the above development is completed, adjudicate the claim for service connection, including secondary service connection, for a disability of the lumbar spine, namely, osteoporosis, mechanical low back pain, lumbago, or muscle strain of the lumbar spine. If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


